DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/20/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of certain references listed that is not in the English language.  See information disclosure consideration with strikeouts.  It has been placed in the application file, but certain information referred to therein has not been considered.

Specification
The specification is objected to because the limitations “statistical calculation unit”,  “clip calculation unit”, and “storing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The broadest reasonable interpretation of these claim elements is the structure, material, or acts described in the specification as performing the entire claimed function and equivalents.  See MPEP 2181.  The specification fails to provide an adequate description of these limitations as to the associated structure, material, or acts.  See rejection under 35 USC 112(b) below for further details as to the lack of required written description.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
statistic calculation unit, first recited in claim 1,
multiply-accumulate device, first recited in claim 1,
clip calculation unit, first recited in claim 2, and
storing unit, recited in claim 5.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In review of the disclosure, the multiply-accumulate device is interpreted to comprise a plurality of layers as in figure 1 ([0015]), wherein the multiplier-accumulator further comprises the structure as in figure 2 ([0017-0020]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claims 1, 3, 4-5 recite the limitation “statistical calculation unit”.  Claims 2-3, and 6-7 recite the limitation “clip calculation unit”. Claim 5 recites the limitation “storing unit”.  Each dependent claim dependent on a claim recited one of the above recited limitations inherits the same deficiency as the claim upon which they depend.  These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations.  See rejection under 35 USC 112(b) below for further details as to the requirement for the description.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “the clip calculation clips, within a predetermined range, the input signal that is standardized and multiplied by the coefficient, and outputs the clipped input signal to the multiply-accumulate device.”  It is unclear whether this limitation that “clips” is the same step that is performed in claim 2, a further limiting of the step in claim 2, or a new step altogether.  Furthermore for antecedent basis reasons, it is unclear if “a predetermined range” recited in claim 3 is the same “predetermined range” recited in claim 2. 

Claims 1, 3, 4-5 recite the limitation “statistical calculation unit”.  Claims 2-3, and 6-7 recite the limitation “clip calculation unit”. Claim 5 recites the limitation “storing unit”.  Each dependent claim dependent on a claim recited one of the above recited limitations inherits the same deficiency as the claim upon which they depend. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification provides no description of “accumulation units” or “post-processing units” as to any structure, material or acts to perform the entire claimed function.  The only description provided is in terms of function language as claimed or in terms of further description functional language, or as a black box as in figures 6, and 11.    Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 10-15 inherit the same deficiency as claim 9 with respect to “accumulation units” by reason of dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being anticipated by US 20170262962 A1 Rad et al., (hereinafter “Rad”) in view of D. Maliuk et al, An Experimentation Platform for On-Chip Integration of Analog Neural Networks: A Pathway to Trusted and Robust Analog/RF ICs, IEEE Transactions on Neural Networks and Learning Systems, Vol. 26, No. 8, 2015 (hereinafter “Maliuk”).

Regarding claim 1, Rad teaches the following:
a statistic calculation unit that executes a standardization calculation for an input signal (Fig 5 518m [0136],Fig 3, Normalizer 318 [0117], Fig 16, Normalizer 1618 [0171], fig 1 Normalizer 118, [0087] for statistical calculation unit, image 1615 for input signal, [0005] normalizing an image for a standardization calculation); and 
a multiply-accumulate device that executes multiplication-accumulation based on the standardized input signal (fig 5-572 [0136], Fig 3, 338a-n, 340 [0117], Fig 16 1621a, 1627a-n [0171]).
Rad discloses multiply accumulate device but do not explicitly disclose details of the device.  However, in the same field of endeavor, Maliuk discloses a multiply-accumulate device of an equivalent structure as interpreted to be claimed under 35 USC 112(f). Maliuk discloses a neural network architecture that includes multiplication-accumulate functions for neural network layers wherein the signals and weights are represented in balanced differential currents (fig 2-3, Section IV. P. 1724 left column, fig 2, section VI.A, B first paragraph, fig 15-16). It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the multiply accumulate device of Rad using the multiply-accumulate circuit disclosed by Maliuk to achieve the benefit of the balanced differential current that achieves increased robustness and four quadrant multiplication (Section IV. P. 1724 left column first paragraph).

Regarding claim 2, in addition to the teachings address in the claim 1 analysis, Rad teaches Rad teaches an adaptive normalization (standardization) approach that can adapt to the image itself ([0041]). In the embodiment mapped in the claim 1 analysis, Rad does not, however explicitly disclose a clip calculation unit that clips the standardized input signal within a predetermined range, and outputs the clipped standardized input signal to the multiply-accumulate device.  However, in a different part of the Rad disclosure, Rad discloses an algorithm that clips a standardized input signal within a predetermined range ([0057], predetermined range being not higher than threshold lambda).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include Rad’s clip algorithm to clip the output of the standardization calculation.   It would have been obvious to achieve the benefit or re-normalizing the input after the standardization calculation in instances where noise is amplified beyond the range of normalization ([0057]).  Rad further discloses various units in a processor to perform embodied algorithms.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to include an clip calculation unit within the processor 112 to implement one of the algorithms performed within the device disclosed by Rad.    

Regarding claim 3, in addition to the teachings addressed in the claim 2 analysis, Rad as disclosed in the claim 2 combination further discloses:
wherein the statistic calculation unit multiplies the standardized input signal by a coefficient corresponding to the standardized input signal ([0056] and eq 5 wherein p(λ) for input signal, and (λmax -λmin) for coefficient corresponding to the standardized input signal which is multiplied by p(λ), wherein the standardization calculation is histogram equalization), and
the clip calculation unit clips, within a predetermined range, the input signal that is standardized and multiplied by the coefficient, and outputs the clipped input signal to the multiply-accumulate device ([0056-0057, as in claim 2 mapping).
The motivation to combine provided in the claim 2 analysis applies equally to claim 3. 

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis,  Rad teaches an adaptive normalization (standardization) approach that can adapt to the image itself ([0041]).  In the embodiment mapped in the claim 1 analysis, Rad does not, however explicitly disclose the standardization calculation is based on an average and standard deviation of values of the input signal.  However, in a different part of the Rad disclosure, Rad discloses a standardization calculation based on an average and standard deviation of values of the input signal ([0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the standardization calculation disclosed in [0050] instead of the difference of gaussians disclosed in the embodiment of claim 1 using the adaptable of framework of Rad.  It would have been obvious to achieve the benefit of robustness in instances when the input data is image data subject to light changes ([0050]).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis, Rad teaches the following:
a storing unit that holds learning data used for learning of the multiply-accumulate device ([0073]), 
wherein the statistic calculation unit executes the standardization calculation based on the learning data (fig 6, [0145]).

Regarding claims 6 and 7, in addition to the teachings addressed in the claim 2 analysis,  Rad discloses clipping the standardized input signal based on a range ([0057]), but does not explicitly disclose clipping the standardized input signal based on an input value range of -1 or more and 1 or less of the multiply accumulate device.    However, in the same field of endeavor, Maliuk discloses a neural network architecture that includes multiplication-accumulate functions wherein the signals and weights are represented in balanced differential currents wherein the balanced differential current spans range from -1 to 1 (Section IV. P. 1724 left column, fig 2, section VI.A, B first paragraph).  Maliuk further discloses clipping a standardized input signal based on an input value range of the multiplication device (Section VI.B. p. 1727 second column middle input is clipped at +/- 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the multiply accumulate device of Rad using the multiply-accumulate circuit disclosed by Maliuk to achieve the benefit of the balanced differential current that achieves increased robustness and four quadrant multiplication (Section IV. P. 1724 left column first paragraph).  It would further have been obvious to one of ordinary skill in the art before the effective filing date to clip the range as disclosed by Maliuk to keep the range of input within the range of the multiply-accumulate circuit disclosed by Maliuk.

Claim 8 is directed to a method that would be practiced by the apparatus of claim 1.  All steps performed by the method of claim 8 are performed by the apparatus of claim 1 as configured.  The claim 1 analysis applies equally to claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
T. Morie et al., A Multinanodot Floating-Gate Mosfet Circuit for Spiking Neuron Models, IEEE Transactions on Nanotechnology, Vol. 2, No. 3, 2003 discloses MOSFET multi-nanodot device structure  for spiking neural network models including a differential pair structure (abstract, fig 3, fig 7).
T. Tohara et al., Silicon nanodisk array with a fin field-effect transistor for time-domain weighted sum calculation toward massively parallel spiking neural networks, applied physics express 9, 034201, 2016, discloses a fin field-effect transistor for used in spiking neural network applications to perform weighted sums in the time domain (abstract, fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182